Citation Nr: 0740334	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to initial evaluation in excess of 10 percent 
for migraine headaches for the time period prior to March 22, 
2005.

2.  Entitlement to initial compensable evaluation for 
residuals of a left carpal bone fracture prior to March 22, 
2005 and in excess of 10 percent from March 22, 2005. 

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION 

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 10 percent rating for migraine headaches as well 
as granted service connection and assigned an initial 
noncompensable rating for residuals of a left carpal bone 
fracture, both effective November 30, 2001.  In addition, the 
RO denied entitlement to service connection for bilateral 
tinnitus as well as for bilateral carpal tunnel syndrome.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluations assigned for his service-connected migraine 
headaches and residuals of a left carpal bone fracture as 
well as to the denials of entitlement to service connection 
for bilateral tinnitus and for bilateral carpal tunnel 
syndrome.

In a June 2005 rating decision, the RO increased the 
veteran's evaluation for migraine headaches to a 30 percent 
rating and for residuals of a left carpal bone fracture to a 
10 percent rating, both effective March 22, 2005.  The issues 
of entitlement to a higher disability evaluations based upon 
the initial grant of service connection remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the 
current appeal arose from ratings assigned following the 
initial grant of service connection for the veteran's left 
wrist and headache disabilities, the Board will evaluate the 
level of impairment due to the disability throughout the 
entire time period and consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2005, the veteran filed a notice of disagreement 
(NOD) claiming entitlement to earlier effective dates for the 
10 percent and 30 percent evaluations assigned effective from 
March 22, 2005.  As the initial evaluations assigned for the 
veteran's left wrist and headache disabilities are already on 
appeal, the Board will already be evaluating whether evidence 
of record supports assigning different percentage disability 
ratings during the time periods in question.  Accordingly, 
the Board finds that conducting a separate analysis based on 
entitlement to earlier effective dates for the assignment of 
the 10 percent and 30 percent evaluations for the veteran's 
left wrist and headache disabilities would be redundant and 
unnecessary.

In April 2006, the veteran testified during a personal 
hearing before RO personnel.  A copy of the transcript of 
that hearing is of record.

In May 2007, the veteran testified during a personal hearing 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

The issues of entitlement to initial compensable evaluation 
for residuals of a left carpal bone fracture prior to March 
22, 2005 and in excess of 10 percent from March 22, 2005 as 
well as entitlement to service connection for bilateral 
tinnitus and for bilateral carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that for the time 
period prior to March 22, 2005, the veteran's migraine 
headaches were manifested by pain behind the eyes, 
photophobia, nausea, tunnel vision, and nausea with a 
frequency of two to four times per month, which more nearly 
approximates migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, for the time 
period prior to March 22, 2005, the criteria for a 30 
percent, but no higher, rating for migraine headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
migraine was received in November 2001.  In October 2002, the 
RO granted service connection for migraine headaches and 
assigned an initial 10 percent rating, effective November 30, 
2001.  Following his appeal of the award of the initial 10 
percent disability rating for migraine headaches, the veteran 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in December 2004, February 2006, and 
March 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim. 
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected migraine headaches have 
been obtained and associated with his claims file.  He has 
also been provided with a contemporaneous VA medical 
examination to assess the current state of his disability 
during this time period.  Furthermore, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the RO granted service connection for migraine 
headaches and assigned a 10 percent rating pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  In a June 2005 
rating decision, the RO assigned a 30 percent rating for the 
veteran's service-connected migraine headaches, effective 
March 22, 2005.

During his May 2007 hearing, the veteran and his 
representative clearly indicated that his appeal only 
concerned the assignment of the initial 10 percent rating for 
migraine headaches for the time period prior to March 22, 
2005 and that he was satisfied the 30 percent rating assigned 
for this disability effective March 22, 2005.

Under Diagnostic Code 8100, a 30 percent rating is assigned 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 50 percent 
rating, the maximum schedular rating available, is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).



Factual Background and Analysis

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for the assignment of an initial 30 percent rating for 
the veteran's service-connected migraine headaches for the 
time period prior to March 22, 2005.

In a September 2002 VA examination report, the veteran 
complained of migraine headaches with a frequency of one to 
two times per month.  The veteran further indicated that he 
missed work due to his migraine headache symptoms, which 
included pain that lasted several hours, blurred vision, and 
tunnel vision effect.  The examiner listed an impression of 
ocular migraines.  In a March 2004 VA treatment record, the 
veteran complained of migraine headaches with a frequency of 
two to four times a month.  He further indicated that sleep 
helped alleviate his symptoms, which were described as pain 
behind the eyes, photophobia, nausea, tunnel vision, and 
nausea.

In his hearing testimony as well as multiple written 
statements, the veteran asserts that the September 2002 VA 
examination was inadequate, claiming that the examiner only 
spent five minutes with him and did not ask him any specific 
questions concerning his migraine headache symptomatology.  
He also maintains that his migraine headache symptoms have 
not changed in frequency, duration, or intensity over the 
course of his appeal.  He further indicated that his migraine 
headaches occurred between two to six times per month and 
prevented him from working for several hours at a time during 
the time period prior to March 22, 2005.

In an April 2006 statement, the veteran's spouse, a licensed 
practical nurse, also indicated that the veteran's headache 
symptomatology and severity had not changed over the course 
of their marriage.

The Board finds that objective medical evidence as well as 
the veteran's subjective statements concerning this time 
period contains findings of migraine headaches with the 
frequency, duration, or intensity that more nearly reflect 
characteristic prostrating attacks occurring on an average 
once a month over last several months.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
migraine headache disability residuals during this time 
period more nearly approximate the level of impairment 
contemplated for a 30 percent rating under the applicable 
rating criteria.

However, the veteran is not entitled to an initial rating in 
excess of 30 percent for this time period as there is no 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the veteran complained that his 
headaches caused him to miss work as a house painter, there 
is no competent evidence that indicates his migraine 
headaches caused severe economic inadaptability during this 
time period.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that no 
additional staged ratings are warranted.  For all the 
foregoing reasons, the Board concludes that an initial 30 
percent, but no higher, rating for migraine headaches is 
warranted for the time period prior to March 22, 2005.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected migraine headaches disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board notes that the 
assignment of the initial 30 percent rating prior to March 
22, 2005 represents a moderate degree, but less than marked, 
interference with employment consistent with the evidence of 
record.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

ORDER

For the time period prior to March 22, 2005, an increased 
rating of 30 percent, but no higher, for migraine headaches 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in February 2002, December 2004, 
February 2006, and March 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims for service connection and 
increased ratings, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The Board's review of the claims file reveals that further 
development on the matters of entitlement to initial 
compensable evaluation for residuals of a left carpal bone 
fracture prior to March 22, 2005 and in excess of 10 percent 
from March 22, 2005 as well as entitlement to service 
connection for bilateral tinnitus and for bilateral carpal 
tunnel syndrome is warranted.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159(c).

In regards to his claim for service connection for tinnitus, 
the veteran underwent a VA audiology examination in July 
2006.  The examiner reviewed the veteran's claims file, 
interviewed the veteran, and conducted an audiological 
examination.  The examiner listed a diagnosis of tinnitus.  
However, he opined that with the veteran's history of 
circulatory disorder, recurring dizziness, and headaches, it 
is unlikely that his tinnitus is due to auditory damage from 
military noise exposure, but is more likely due to other 
causes in the intervening 12 years between 1992 and 2004 such 
as illness.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.   See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

As competent evidence of record does not adequately address 
the question of whether the veteran's claimed tinnitus was 
caused by or aggravated by his service-connected migraine 
headache and hypertension disabilities, the RO should obtain 
an additional medical opinion concerning this matter.  

The veteran also did not receive notice of information 
concerning the VCAA in reference to the issue of entitlement 
to service connection for tinnitus, to include as secondary 
to his service-connected migraine headaches and hypertension 
disabilities.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to this matter is provided.

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment for his service-
connected left wrist disability as well as his claimed 
bilateral carpal tunnel syndrome from the VA Medical Centers 
in American Lake (Tacoma, Washington) as well as in Seattle, 
Washington.  However, as the claims file only includes 
records from VAMC in American Lake dated from March to 
September 2004, March 2005 to May 2006, and from September 
2006 to February 2007, any additional records from that 
facility should be obtained concerning the veteran's wrist 
disabilities.  The RO should also obtain any treatment 
records, including any MRI and CAT scan reports, from the 
Seattle VAMC dated from November 2001 to the present.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In regards to his claim for service connection for bilateral 
carpal tunnel syndrome, the veteran contends that he has 
carpal tunnel syndrome in both wrists due to daily activities 
he performed as an operations specialist during active 
service.  Service treatment records do not reflect any 
findings of carpal tunnel syndrome but do reflect treatment 
for left wrist injuries in March 1988 and January 1992.  In 
an April 1992 medical history report, executed shortly before 
separation from service, the examiner specifically noted that 
the veteran's left wrist was broken in January 1992 with no 
sequelae, not considered disabling (NCD) as well as indicated 
that the veteran had broken his right wrist in elementary 
school, NCD. 

VA treatment records dated in March 2004 contain one 
assessment for carpal tunnel syndrome.  In a March 2005 VA 
treatment record, the examiner assessed subjective swelling 
of the wrists with numbness of the 1st three fingers of each 
hand.  The examiner ordered additional testing.  In an April 
2005 VA treatment record, the examiner commented that the 
veteran's recent MRI showed a slightly increased signal of 
the left and right median nerve as it passes through the 
carpal tunnel.  In his hearing testimony and in written 
statements of record, the veteran has asserted that he had 
bilateral wrist pain during service, that his carpal tunnel 
syndrome began after service, and that his claimed condition 
hinders his current employment as the owner of a house 
painting company. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006).  
Therefore, the RO should schedule the veteran for a medical 
examination to determine whether the veteran currently 
suffers from carpal tunnel syndrome and if so, whether that 
condition is related to active service.  



The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for 
the matter of entitlement to service 
connection for tinnitus, to include as 
secondary to service-connected 
disabilities of migraine headaches and 
hypertension.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
bilateral carpal tunnel syndrome, 
tinnitus, and service-connected left 
wrist disability since service.  Of 
particular interest are any outstanding 
records of outpatient treatment of the 
veteran's wrist disabilities, at the 
American Lake VAMC for the periods from 
November 2001 to March 2004 and from 
February 2007 to the present and any 
treatment records, including MRI and CAT 
scan reports, concerning the veteran's 
wrist disabilities from the Seattle VAMC 
dated from November 2001 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain a VA medical 
opinion to determine the etiology of the 
veteran's claimed tinnitus.  Prior to the 
issuing an opinion, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Following review of the 
claims folder (including the July 2006 VA 
audio examination report), the physician 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected migraine 
headaches and/or hypertension either 
causes tinnitus or aggravates tinnitus in 
this veteran.  If the latter, the 
examiner is requested to set forth that 
degree of disability due to tinnitus over 
and above the degree of disability 
existing prior to the aggravation.  
Complete reasons and bases for the 
opinion are to be included in the report.

4.  After the above requested development 
has been completed and any additional 
treatment records have been associated 
with the claims files, the RO should 
schedule the veteran for a VA examination 
to determine the nature and extent of any 
currently diagnosed bilateral carpal 
tunnel syndrome.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
bilateral carpal tunnel syndrome (a) 
began during, or was aggravated 
(worsened), as the result of active 
service; or (b) was caused by an 
intervening event after service 
discharge, for example, the veteran's 
current occupational duties as a house 
painter and paint company owner.  The 
examiner must provide a rationale for all 
opinions given.  Complete reasons and 
bases for the opinion are to be included 
in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


